DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission dated January 6, 2022, has been entered.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 19 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JP2013199561 (“Kuroe”; see the 12-page English-language machine translation made of record by the examiner).
Considering Claim 19: Kuroe teaches an example lignin phenol resin prepared by reacting a purified lignin (i.e., a polyphenol-containing composition) with a phenol (i.e., a phenol compound having a hydrogen atom at the 2-, 4-, and 6-positions with respect to the hydroxyl group) in the presence of formaldehyde and oxalic acid.  (Kuroe, ¶ 41).  This resin is necessarily a modified lignin because lignin is one of the components used to make the resin. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 20 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2013199561 (“Kuroe”; see the 12-page English-language machine translation made of record by the examiner), as applied above with respect to claim 1.
Considering Claim 20: The relevant teachings of Kuroe are discussed above with respect to claim 19.
	Kuroe’s resin taught at ¶ 41 is produced with formaldehyde (i.e., an aldehyde compound).  (Kuroe, ¶ 41).
	Kuroe does not appear to teach an example where the example lignin phenol resin of ¶ 41 contains a thermosetting resin.  However, Kuroe teaches generally that it is suitable to use a thermosetting resin such as a melamine, epoxy, or polyimide resin together with the lignin phenol resin.  (Id. ¶ 35).  Kuroe is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin-derived products.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use combined the example lignin phenol resin of Kuroe with a thermosetting resin, and the motivation to have done so would Id.).
Considering Claim 21: The relevant teachings of Kuroe are discussed above with respect to claim 19.
	Kuroe does not appear to expressly teach that the example lignin phenol resin of ¶ 41 is part of a molded article.  However, Kuroe teaches generally that the lignin phenol resin is used to make a friction material, see Kuroe, ¶ 11, and that the friction material is formed into a predetermined shape by a molding process, see id. ¶ 39.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the example lignin phenol resin into a molded friction material (i.e., a molded article), and the motivation to have done so would have been that Kuroe expressly contemplates that the friction material be molded into a predetermined shape.  (Id.).
Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is JP 2009084320 (“Tabei”; see the 7-page English-language machine translation made of record by the examiner).  The teachings of Tabei are discussed at pages 2-5 of the Office Action dated October 8, 2021.  Tabei does not teach a ratio of aliphatic hydroxy groups and aromatic hydroxy groups of less than 10%.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a lignin material in Tabei to have the claimed aliphatic–aromatic ratio (of less than 10%) while also maintaining a ((2H+G)/S) value of 2.5 or more, as claimed, with a reasonable expectation of success in achieving the softening point limitation required by claim 1.
Response to Arguments
Applicant’s arguments in the remarks dated January 6, 2021, have been fully considered, and the examiner responds as follows.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767